Citation Nr: 0738290	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-06 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1968, 
including combat service in the Republic of Vietnam.  His 
decorations include the Combat Infantryman Badge (CIB) and 
the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The issue of PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A claimed low back condition is not shown by the evidence to 
be related to any aspect of the veteran's military service.


CONCLUSION OF LAW

A low back condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Entitlement to Service Connection for a Low Back 
Condition.

The veteran seeks service connection for a low back 
condition.  The veteran contends that he incurred the low 
back condition as a result of his combat experiences in the 
Republic of Vietnam.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

If an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d) (2007).  While section 1154(b) allows 
combat veterans, in certain circumstances, to use lay 
evidence to establish the incurrence of a disease or injury 
in service, "the provisions of section 1154(b) do not 
provide a substitute for medical-nexus evidence. . ."  
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Section 
1154(b) serves only to relax the evidentiary burden to 
establish incurrence of a disease or injury in service.  Id.

The veteran's receipt of the CIB and Purple Heart Medal 
demonstrate that he was engaged in combat.  The veteran 
contends that his low back was injured when he was blown out 
of the back of an armored personnel carrier (APC) when it 
struck a mine.  The Board notes that the veteran's alleged 
injury is consistent with the circumstances, conditions, and 
hardships of combat and, therefore, no further evidence is 
needed, including the veteran's SMRs, regarding the 
incurrence of an injury in service.  As a matter of law, the 
veteran sustained the alleged injury in combat.

However, there is no medical evidence of record diagnosing a 
current low back condition, no evidence indicating there may 
be a nexus between a claimed low back condition and the in 
service injury, and no evidence of continuity of symptomology 
since service.  The veteran indicated in his initial claim 
that he has been receiving ongoing treatment for a low back 
condition, however, the veteran, even after a letter 
requesting more information was sent to him in May 2003, has 
failed to adequately identify or provide any records of 
medical treatment or diagnosis or indicate when he began 
treatment for a low back condition.

A report of pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), rev'd on other grounds sub nom Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Thus, in the 
absence of competent medical evidence showing a known 
clinical diagnosis of a low back condition, any evidence of a 
nexus between the claimed back condition and the injury in 
service, and no evidence of continuity of symptomology since 
service, his claim must be denied.

In reaching this determination, the Board does not question 
the veteran's sincerity that he has a low back condition due 
to service.  As a lay person, however, he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1).  Because he is 
not professionally qualified to offer a diagnosis or suggest 
a possible medical etiology, and since no competent medical 
evidence shows that the veteran has a low back condition and 
no evidence supports a nexus between the in service injury 
and a claimed current low back condition, the preponderance 
of the evidence is against the claim and therefore service 
connection must be denied.

II. Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  An initial letter 
from the RO dated May 2003, which predated the January 2004 
decision on appeal, informed the veteran of the type of 
evidence needed to substantiate his claim for service 
connection as well as an explanation of what evidence the 
veteran was to provide to VA in support of his claim and what 
evidence VA would attempt to obtain on his behalf.  While the 
letter did not explicitly ask that the veteran provide any 
evidence in his possession that pertains to the claim, as per 
§ 3.159(b)(1), he was advised of the types of evidence that 
could substantiate his claim and to ensure that VA receive 
any evidence that would support the claim.  Logically, this 
would include any evidence in his possession.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

As to VA's duty to assist, the Board observes that VA has not 
associated with the claims folder the veteran's service 
medical records.  However, these records are unnecessary in 
light of the conceded in-service injury.  No post-service 
records of VA care have been identified by the veteran.  The 
Board acknowledges that, to date, VA has neither afforded the 
veteran an examination nor solicited a medical opinion as to 
the onset and/or etiology of his back condition.  Under 
38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the veteran indicated ongoing treatment for a 
low back condition in his initial claim, however, he did not 
adequately identify or provide any records of medical 
treatment or diagnosis.  In addition, the veteran has not 
indicated when he began treatment for a low back condition.  
In the absence of any competent evidence that the veteran has 
a current disability, any competent evidence that the claimed 
current disability is related to service, and any symptoms 
which the veteran reports to have had continuously since 
service, VA is not required to afford him a medical 
examination and/or obtain a medical opinion as to the 
etiology or onset of his low back condition.  In light of the 
above, the Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for a low back condition is 
denied.




REMAND

The veteran seeks service connection for PTSD.  The veteran 
contends that he incurred PTSD as a result of his combat 
experiences in Vietnam.

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed in-service stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  In this case, the veteran's receipt 
of the CIB and the Purple Heart Medal establish that he was 
engaged in combat with the enemy.  Therefore, if the claimed 
stressor is related to his combat service, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); Fossie v. West, 12 Vet. App. 1, 6 (1998).

The veteran was afforded a VA Compensation and Pension 
psychiatric examination in June 2003.  However, the 
examination report contained inconsistent findings and 
conclusions.  As such the Board finds the examination 
inadequate for rating purposes.  Thus, the Board must remand 
this claim for another VA Compensation and Pension 
psychiatric examination.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo a 
VA Compensation and Pension psychiatric 
examination to determine the nature, 
extent, onset and etiology of any 
psychiatric disorder to include PTSD 
found to be present.  The examination 
should be accomplished by a different 
examiner than that who performed the 
examination in June 2003.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed and all 
findings should be reported in detail.  
The examiner should comment on the 
veteran's report regarding the onset and 
symptoms of his psychiatric disorder and 
render an opinion as to whether it is 
more likely than not (meaning likelihood 
greater than 50%), at least as likely as 
not (meaning likelihood of at least 50%), 
or less likely than not or unlikely 
(meaning that there is a less than 50% 
likelihood) that the veteran's 
psychiatric disorder is related to or had 
its onset during service, and 
particularly, to his in-service combat 
related trauma.  In rendering an opinion 
the examiner should comment on the 
examination report dated June 2003.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

2.  Thereafter, adjudicate the veteran's 
claim of service connection for a 
psychiatric condition.  If the benefits 
sought on appeal are not granted, the RO 
should issue the veteran and his 
representative a supplemental statement 
of the case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


